Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 18, 1995 (People v Garcia, 222 AD2d 605 [1995]), affirming three judgments of the Supreme Court, Queens County, all rendered April 18, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *964effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.E, Balkin, Hall and Sgroi, JJ., concur.